DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to claims 1, 5-6, 9-11, and 15 and the cancellation of claim 16 has been acknowledged by the examiner. 
Applicant’s amendments to the claims have overcome any previous claim objections and 35 USC 112b rejections. They are therefore withdrawn. 
Claims 1-15 and 17-20 are currently pending. 
Claims 1-15 and 17-20 are currently under examination. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites the limitation "the associated side portion" in line 8 and 13, respectively.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being read as “the first side portion section or the second side portion section.”
Claims 2-10 and 12-20 are being rejected for depending on a previously rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwenn et al. (US 2002/0068890 A1).
Regarding claim 1, Schwenn discloses a back support system (see Fig. 6) adapted to be worn by a person (see Figs. 1-2), comprising: 
a single band unit (66, 68) adapted to encircle a wearer’s torso (definition of single: of, relating to, or suitable for one person, https://www.dictionary.com/browse/single, and definition of unit: a single thing, person, or group that is a constituent of a whole, https://www.merriam-webster.com/dictionary/unit, thus see Fig. 3; first connector 66 and second connector 68 forms a single band unit, as connectors 66, 68 are adapted to encircle a single person’s torso and connectors 66, 68 are a group that is constituent of a whole of the back support system), said single band unit (66, 68) has a rear portion section adapted to be positioned proximate the spine of a wearer (see Fig. 3; the rear portion section of connectors 66, 68 is the rear side of nap material 70, 72 that is not shown in the figures, and is adapted to be positioned proximate or near the spine of a wearer, see modified Fig. 3, the rear portion section is labeled RPS, but is on the opposite side of the exterior shown in modified Fig. 3), and a first side portion section and a second side portion section, the first and second side portions extend from and away from said rear portion in opposite directions (see modified Fig. 3; the first side portion section is labeled FSPS and the second side portion section is labeled SSPS, and extends from and away from the rear portion section RPS in left and right directions, which are opposite directions), and each of the first and second side portions has a marginal end portion, each marginal end portion is adapted to overlap one another proximate the front of such wearer, each marginal end portion is adapted to be selectively secured to one another such 
a tightening mechanism (6, 30, 80, 84) mounted on said single band unit (66, 68) (closure system 6 and cord 30 are mounted on connectors 66, 68, as well as stays 80, 84), said tightening mechanism (6, 30, 84) having a spine aligner adapted to be positioned along the spine of the wearer (see [0035] and Fig. 3a, 3; elongated stay 84 is a spine aligner, and elongated stay 84 may be positioned along the spine of the wearer, and is part of the tightening mechanism as elongated stay 84 is used to provide additional rigidity, and thus rigidifies or tightens connectors 66, 68), and 
a pull strip (30), said pull strip (30) having one marginal end portion secured to said single band unit (66, 68) (see Figs. 3-5; cord 30 has one marginal end portion that is secured to connector 66, 68 via fastener member 4, as it is attached to nap material 74, 76, see [0035]), said pull strip (30) being adapted to be secured to the associated side portion at any of a plurality of positions relative thereto (see Figs. 3-5 and [0035]; cord 30 is adapted to be secured to either first side portion section FSPS or second side portion section SSPS at any of a plurality of positions relative thereto, as fastener member 4 can be secured to nap material 74, 76), whereby said pull strip (30) may be grasped, pulled away from said rear portion and secured to said single band unit (66, 68) to selectively tighten said single band unit (66, 68) about said 
Schwenn does not disclose at least one pivot adjusting balance member system, the pivot adjusting balance system has a proximal pivot support unit and a distal pivot support unit, the proximal pivot support unit has an upper eyelet on its proximal end; a lower eyelet on its proximal end, a first pivot aperture, an upper extension with an upper pivot, downwardly curvilinear guide aperture, a lower extension with a lower pivot, upwardly curvilinear guide aperture, and a pull strap space positioned between the upper extension and the lower extension and distally spaced from the first pivot aperture; the distal pivot support unit has a second pivot aperture, an upper pivot aperture, a lower pivot aperture, a pull strap aperture, at least one flexible aperture, and a pull strap retainer; the proximal pivot support unit and the distal pivot support unit are pivotally mounted on each other such that: the first pivot aperture aligns with the second pivot aperture, the upper pivot, downwardly curvilinear guide aperture aligns with the upper pivot aperture, and the lower pivot upwardly curvilinear guide aperture aligns with the lower pivot aperture; and a first fastener secures the first pivot aperture to the second pivot aperture, a second fastener secures the upper pivot, downwardly curvilinear guide aperture to the upper pivot aperture, and a third fastener secures the lower pivot upwardly curvilinear guide aperture to the lower pivot aperture; an upper trace secured to said single band unit and engaging an upper marginal end portion of the spine aligner and the upper eyelet of the proximal pivot support unit, a lower trace secured to said single band unit and engaging a lower marginal end portion of the spin aligner and the lower eyelet of the proximal pivot 
However, Scwenn teaches an analogous tightening mechanism (88) in another embodiment, a tightening mechanism (88) having at least one pivot adjusting balance member system (88), the pivot adjusting balance system (88) has a proximal pivot support unit (90) and a distal pivot support unit (92) (see Figs. 7-8 and [0036]-[0037]; plate 90 is the proximal pivot support as it is stitched, and thus at the point of attachment, and thus plate 92 is the distal pivot support as it is away from the point of attachment, and plate 92 is cantilevered, and thus is hinged and can pivot about element 102, thus is a pivot system, and is also adjustable via cord 30 to balance the tightness, thus closure system 88 is a pivot adjusting balance member system), the proximal pivot support unit (90) has an upper eyelet on its proximal end (see modified Fig. 7 and [0036]; plates 90, 92 are fastened together via rivets or support posts 94, and thus plates 90, 92 have apertures in them, similar to in Fig. 9, thus as seen in modified Fig. 7 of Schwenn, plate 90 has an upper eyelet on its proximal end, as plate 90 is the proximal pivot support unit); a lower eyelet on its proximal end (see modified Fig. 3; plate 90 has a lower eyelet on its proximal end, as it is situated near the point of attachment, as plate 90 is stitched); a first pivot aperture (see modified Fig. 7; the first pivot aperture is labeled as the 1st pivot aperture on plate 90, as it is the first aperture of the pivot adjusting balance system 88, plates 90, 92 are stitched at element 102 and are hinged, and thus able to pivot about element 102); an upper extension with an upper pivot downwardly curvilinear guide aperture (see modified Fig. 7; the upper extension is labeled in modified Fig. 7, as it is above the lower extension, and the shape extends outward from element 102, the upper extension has a downwardly st pivot aperture); the distal pivot support unit (92) has a second pivot aperture (see modified Fig. 7; the second pivot aperture is labeled as the 2nd pivot aperture, as it is directly under the 1st pivot aperture as they are fastened together via support post 94 or rivets), an upper pivot aperture (see modified Fig. 7, the upper pivot aperture is labeled in modified Fig. 7 as the upper pivot aperture is placed higher with respect to the lower pivot aperture), a lower pivot aperture (see modified Fig. 7; the lower pivot aperture is labeled in modified Fig. 7 as the lower pivot aperture is placed lower with respect to the upper pivot aperture), a pull strap aperture (see modified Fig. 7; the pull strap aperture is labeled in modified Fig. 7, and is similar to guide eyelets 50 in Fig. 4, and permits the respective st pivot aperture and 2nd pivot aperture align with each other), the upper pivot, downwardly curvilinear guide aperture aligns with the upper pivot aperture (see modified Fig. 7; the upper pivot, downwardly curvilinear guide aperture aligns with the upper pivot aperture), and the lower pivot, upwardly curvilinear guide aperture aligns with the lower pivot aperture (see modified Fig. 7; the lower pivot, upwardly curvilinear guide aperture aligns with the lower pivot aperture); and a first fastener (94) secures the first pivot aperture to the second pivot aperture (see modified Fig. 7; support post 94 or rivet secures the 1st pivot aperture to the 2nd pivot aperture), a second fastener (94) secures the upper pivot, downwardly curvilinear guide aperture to the upper pivot aperture (see modified Fig. 7; support post 94 or rivet secures the upper pivot, downwardly curvilinear guide aperture to the upper pivot 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced closure system 6 of Schwenn with another embodiment of closure system 88 as taught by Schwenn to have provided a pivot 

    PNG
    media_image1.png
    434
    749
    media_image1.png
    Greyscale

Modified Fig. 3 of Schwenn.

    PNG
    media_image2.png
    497
    694
    media_image2.png
    Greyscale

Modified Fig. 7 of Schwenn. 
Regarding claim 2, Schwenn discloses the invention as discussed in claim 1. Schwenn further discloses wherein said rear portion is formed of an elastic material (definition of elastic: flexible; accommodating; adaptable; tolerant, https://www.dictionary.com/browse/elastic, thus see modified Fig. 3 and [0035]; the rear portion RPS is made up of nap material 70, 72, which can permit a subjective positioning of the closure unit, thus the nap material 70, 72 of the rear portion RPS is elastic or adaptable as one can place the closure unit to their liking). 
Regarding claim 3, Schwenn discloses the invention as discussed in claim 1. Schwenn further discloses wherein said rear portion is provided with a pocket (78), and further comprising an insert (80) adapted to be received in said pocket (78) (see Fig. 3a and [0035]; pocket 78 is located on rear portion RPS, see modified Fig. 3 and Fig. 3a, and comprises plastic stay 80, which is an insert as it is inserted or received by pocket 78). 
Regarding claim 4, Schwenn discloses the invention as discussed in claim 1. 
Although Schwenn does not explicitly discloses wherein when said pull strip (30) is tightened, substantially equal tensile forces will be exerted on said upper and lower traces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that when cord 30 is pulled or tightened, substantially equal tensile forces will be exerted on the upper and lower traces as the upper and lower traces are made up of the same cord, and are being pulled or tightened at simultaneous times, thus exerted substantially equal tensile forces as cord 30 is being stretched or pulled. 
Regarding claim 5, Schwenn discloses the invention as discussed in claim 4. Schwenn further discloses wherein said pivot adjusting balance member system (88) is mounted for movement such that when said pull strip (30) is tightened, substantially equal tensile forces will 
Regarding claim 7, Schwenn discloses the invention as discussedin claim 1. Schwenn further discloses a hook and loop fastener operatively interposed between said pull strip (30) and said associated side portion for releasably holding said pull strip (30) to said associated side portion (see modified Fig. 3 and [0035] and [0010]; cord 30 includes fastener member 4, which can have hook material and the first side portion section FSPS and second side portion section SSPS has nap material 74, 76, respectively, to releasably receive the hook material of fastener member 4, and nap material is the same as loop material, see https://fcs-hes.ca.uky.edu/sites/fcs-hes.ca.uky.edu/files/ct-mmb-029_0.pdf, page 7). 
Regarding claim 8, Schwenn discloses the invention as discussed in claim 1. Schwenn further discloses wherein one of said tightening mechanisms (30, 80, 84, 88) is mounted on each of said side portions (see modified Fig. 3; plastic stay 80 is mounted on second side portion section SSPS, and is one of said tightening mechanism, and cord 30 is mounted on first side portion section FSPS, and is also one of said tightening mechanism). 
Regarding claim 9, Schwenn discloses the invention as discussed in claim 1. Schwenn further discloses wherein each of said upper trace and lower trace has one end fixed to the associated side portion (see modified Fig. 7 and modified Fig. 3; the upper trace and lower trace each have one end fixed to the first side portion section FSPS via fastener member 4 and nap 
Regarding claim 10, Schwenn discloses the invention as discussed in claim 1. Schwenn further discloses wherein said pull strip (30) has one end secured to the associated side portion (see modified Fig. 3; cord 30 is indirectly secured to the second side portion section SSPS as closure system 88 is mounted on connector 68), has an intermediate portion passed through an eyelet arranged between said upper and lower marginal end portions (see modified Fig. 3; cord 30 has an intermediate portion that is passed through an eyelet that is labeled as eyelet in modified Fig. 3 and is arranged between the marginal end portions MEP), and has another end adapted to overlie another portion of said side portion (see modified Fig. 3; cord 30 has another end, the end with fastener member 4 attached to it, that overlies the first side portion section FSPS). 
Claim 6 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwenn in view of INGIMUNDARSON (US 010/0217167 A1) further in view of Garth (US 6,964,644 B1).
Regarding claim 6, Schwenn discloses the invention as discussed in claim 1. Schwenn further discloses wherein said spine aligner (84) is a flexible spine aligner (84) (see [0035]; elongated stay 84 can be made from a bendable metal to permit adjustment to the particular structure of the patient, thus elongated stay 84 is a flexible spine aligner), the flexible spine aligner (84) has a planar support interior surface adapted to contact the single band unit (66, 68) (see Fig. 3a; elongated stay 84 has a planar support interior surface that contacts connectors 66, 68 as seen in Fig. 3a), a superior end having a first width (see Fig. 3a; elongated stay 84 has a superior end that is the higher end of elongated stay 84 that is shown in Fig. 3a, and has a width), an inferior end having a second width (see Fig. 3a; elongated stay has an inferior end that is the opposite of the superior end and is shown in dotted lines as it is  inserted into pocket 82), a centerline that extends from the superior end to the inferior end of the flexible spine aligner (84) (see modified Fig. 3a; the dotted line shows the centerline that extends from the superior end to the inferior end), a left side (see modified Fig. 3a; the left of centerline is the left side), a right side (see modified Fig. 3a; the right of centerline is the right side), a flexible section superior end (see [0035] and Fig. 3a; elongated stay 84 is made from a bendable metal, thus the superior end of elongated stay 84 has a flexible section); a flexible section inferior end (see [0035] and Fig. 3a; elongated stay 84 is made from a bendable metal, thus the inferior end of elongated stay 84 has a flexible section); along the centerline of each flexible section, the flexible section has a superior high point at the flexible section superior end (see modified Fig. 3a; the dot at the top of elongated stay 84 indicates the superior high point at the flexible section superior end) and an inferior high point at the flexible section inferior end (see modified Fig. 3a; the dot at the bottom of elongated stay 84 indicates the inferior high 
Schwenn does not disclose an inferior end having a second width which is greater than the first width, a plurality of eyelet pair sets, each eyelet pair set has a first eyelet extending outwardly from the left side and a second eyelet extending outwardly from the right side, a flexible section of a vertebral arch configuration exterior surface contains one eyelet pair set, each flexible section has a convex polymeric surface between the right and left sides, and a concave polymeric surface that extends from the flexible section superior end to the flexible section inferior end. 
However, INGIMUNDARSON teaches an analogous flexible spine aligner (98) wherein the flexible spine aligner (98) has an inferior end having a second width which is greater than the first width (see modified Fig. 5; the inferior end has a greater width than the width of the superior end), a plurality of eyelet pair sets (106), each eyelet pair set (106) has a first eyelet extending outwardly from the left side and a second eyelet extending outwardly from the right side (see modified Fig. 5; there a plurality of openings 106 which are eyelets on black plate 98 and each pair of openings 106 has a first opening that extends outwardly from the left side, and a second opening that extends outwardly from the right side, as indicated by the circled openings 106 pairs), a flexible section of a vertebral arch configuration exterior surface contains one eyelet pair set (see [0066]; back plate 98 has openings 102, which have one eyelet pair set 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of flexible spinal aligner (84) to have an inferior end with a second width which is greater than the first width and to have provided flexible spinal aligner (84) with a plurality of eyelet pair sets and a flexible section of vertebral arch configuration exterior surface as taught by INGIMUNDARSON to have provided an improved spinal aligner that accommodates the spinal region of a wearer by enhancing breathability and flexibility (see [0066]). 
Schwenn in view of INGIMUNDARSON discloses the invention as discussed above. 
Schwenn in view of INGIMUNDARSON does not disclose a convex polymeric surface between the right and left sides, and a concave polymeric surface that extends from the flexible section superior end to the flexible section inferior end. 
However, INGIMUNDARSON discloses in another embodiment an analogous flexible spine aligner (22) wherein each flexible section has a convex polymeric surface between the right and left sides (see Fig. 4A, 4B and [0063]; back plate 22 if flexible of bendable, and thus has a flexible section that has a convex surface between the right and left sides, outwardly directed curvature 78 shows the convex nature of the flexible section between the right and left sides or wing portions 81), and a concave surface that extends from the flexible section superior end to the flexible section inferior end (see Figs. 4A, 4B and [0063]; a concave surface 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of spine aligner (84) of Schwenn in view of INGIMUNDARSON with a convex surface and concave surface as taught by another embodiment of a spine aligner of INGIMUNDARSON to have provided an improved spine aligner that relieves pressure over a spinal region of a human back and to apply even pressure over a human back (see [0063]). 
Schwenn in view of INGIMUNDARSON discloses the invention as discussed above. 
Schwenn in view of INGIMUNDARSON does not disclose a polymeric surface. 
However, Garth teaches an analogous spine aligner (92) wherein the spine aligner (92) has a polymeric surface (see Col. 7 lines 22-25; back panel 92 is formed of a principal layer 98 of sheet synthetic polymer composition material) providing a material that is sufficiently thin and flexible to be able to bend around a torso, but is stiff enough to substantially retain its form (see Col. 7 lines 22-25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of spine aligner (84) of Schwenn in view of INGIMUNDARSON to be formed of a sheet synthetic polymer composition material as taught by Garth to have provided an improved spine aligner that is 

    PNG
    media_image3.png
    350
    509
    media_image3.png
    Greyscale

Modified Fig. 3A of Schwenn. 

    PNG
    media_image4.png
    372
    414
    media_image4.png
    Greyscale

Modified Fig. 5 of INGIMUNDARSON. 

    PNG
    media_image5.png
    738
    385
    media_image5.png
    Greyscale

Modified Fig. 4A of INGIMUNDARSON. 
Regarding claim 11, Schwenn discloses a back support system (see Fig. 6) adapted to be worn by a person (see Figs. 1-2), comprising: 
a single band unit (66, 68) adapted to encircle a wearer’s torso (definition of single: of, relating to, or suitable for one person, https://www.dictionary.com/browse/single, and definition of unit: a single thing, person, or group that is a constituent of a whole, https://www.merriam-webster.com/dictionary/unit, thus see Fig. 3; first connector 66 and second connector 68 forms a single band unit, as connectors 66, 68 are adapted to encircle a single person’s torso and connectors 66, 68 are a group that is constituent of a whole of the back support system), said single band unit (66, 68) has a rear portion section adapted to be positioned proximate the spine of a wearer (see Fig. 3; the rear portion section of connectors 
a tightening mechanism (6, 30, 80, 84) mounted on said single band unit (66, 68) (closure system 6 and cord 30 are mounted on connectors 66, 68, as well as stays 80, 84), said tightening mechanism (6, 30, 84) having a flexible spine aligner adapted to be positioned along the spine of the wearer (see [0035] and Fig. 3a, 3; elongated stay 84 is a flexible spine aligner, as elongated stay 84 may be made from a bendable metal to permit adjustment to the particular structure of the patient, and elongated stay 84 may be positioned along the spine of 
the flexible spine aligner (84) has a planar support interior surface adapted to contact the single band unit (66, 68) (see Fig. 3a; elongated stay 84 has a planar support interior surface that contacts connectors 66, 68 as seen in Fig. 3a), a superior end having a first width (see Fig. 3a; elongated stay 84 has a superior end that is the higher end of elongated stay 84 that is shown in Fig. 3a, and has a width), an inferior end having a second width (see Fig. 3a; elongated stay has an inferior end that is the opposite of the superior end and is shown in dotted lines as it is  inserted into pocket 82), a centerline that extends from the superior end to the inferior end of the flexible spine aligner (84) (see modified Fig. 3a; the dotted line shows the centerline that extends from the superior end to the inferior end), a left side (see modified Fig. 3a; the left of centerline is the left side), a right side (see modified Fig. 3a; the right of centerline is the right side), a flexible section superior end (see [0035] and Fig. 3a; elongated stay 84 is made from a bendable metal, thus the superior end of elongated stay 84 has a flexible section); a flexible section inferior end (see [0035] and Fig. 3a; elongated stay 84 is made from a bendable metal, thus the inferior end of elongated stay 84 has a flexible section); along the centerline of each flexible section, the flexible section has a superior high point at the flexible section superior end (see modified Fig. 3a; the dot at the top of elongated stay 84 indicates the superior high point at the flexible section superior end) and an inferior high point at the flexible section inferior end (see modified Fig. 3a; the dot at the bottom of elongated stay 84 indicates the inferior high point at the flexible section inferior end) wherein the superior high point and the inferior high point are the two highest points on each flexible section relative to the planar support interior 
a pull strip (30), said pull strip (30) having one marginal end portion (see Figs. 3-5; cord 30 has one marginal end portion that is secured to connector 66, 68 via fastener member 4, as it is attached to nap material 74, 76, see [0035]), said pull strip (30) being adapted to be secured to the associated side portion at any of a plurality of positions relative thereto (see Figs. 3-5 and [0035]; cord 30 is adapted to be secured to either first side portion section FSPS or second side portion section SSPS at any of a plurality of positions relative thereto, as fastener member 4 can be secured to nap material 74, 76), whereby said pull strip (30) may be grasped, pulled away from said rear portion and secured to said single band unit (66, 68) to selectively tighten said single band unit (66, 68) about said wearer’s torso (see Figs. 3-5 and [0032], [0035]; cord 30 may be grasped ad pulled away from rear portion RPS and secured to connectors 66, 68 via fastener member 4 and nap material 74, 76 to selectively tighten connectors 66, 68 about a wearer’s torso).
Schwenn does not disclose an inferior end having a second width which is greater than the first width, a plurality of eyelet pair sets, each eyelet pair set has a first eyelet extending outwardly from the left side and a second eyelet extending outwardly from the right side, a flexible section of a vertebral arch configuration exterior surface contains one eyelet pair set, each flexible section has a convex polymeric surface between the right and left sides, and a concave polymeric surface that extends from the flexible section superior end to the flexible section inferior end, at least one pivot adjusting balance member system, the pivot adjusting 
However, INGIMUNDARSON teaches an analogous flexible spine aligner (98) wherein the flexible spine aligner (98) has an inferior end having a second width which is greater than the first width (see modified Fig. 5; the inferior end has a greater width than the width of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of flexible spinal aligner (84) to have an inferior end with a second width which is greater than the first width and to have provided flexible spinal aligner (84) with a plurality of eyelet pair sets and a flexible section of vertebral arch configuration exterior surface as taught by INGIMUNDARSON to have provided an improved spinal aligner that accommodates the spinal region of a wearer by enhancing breathability and flexibility (see [0066]). 
Schwenn in view of INGIMUNDARSON discloses the invention as discussed above. 
Schwenn in view of INGIMUNDARSON does not disclose a convex polymeric surface between the right and left sides, and a concave polymeric surface that extends from the flexible section superior end to the flexible section inferior end, at least one pivot adjusting balance 
However, INGIMUNDARSON discloses in another embodiment an analogous flexible spine aligner (22) wherein each flexible section has a convex polymeric surface between the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of spine aligner (84) of Schwenn in view of INGIMUNDARSON with a convex surface and concave surface as taught by another embodiment of a spine aligner of INGIMUNDARSON to have provided an improved spine aligner that relieves pressure over a spinal region of a human back and to apply even pressure over a human back (see [0063]). 
Schwenn in view of INGIMUNDARSON discloses the invention as discussed above. 
Schwenn in view of INGIMUNDARSON does not disclose a polymeric surface, at least one pivot adjusting balance member system, the pivot adjusting balance system has a proximal pivot support unit and a distal pivot support unit, the proximal pivot support unit has an upper eyelet on its proximal end; a lower eyelet on its proximal end, a first pivot aperture, an upper extension with an upper pivot, downwardly curvilinear guide aperture, a lower extension with a lower pivot, upwardly curvilinear guide aperture, and a pull strap space positioned between the 
However, Garth teaches an analogous spine aligner (92) wherein the spine aligner (92) has a polymeric surface (see Col. 7 lines 22-25; back panel 92 is formed of a principal layer 98 of sheet synthetic polymer composition material) providing a material that is sufficiently thin and flexible to be able to bend around a torso, but is stiff enough to substantially retain its form (see Col. 7 lines 22-25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of spine aligner (84) 
Schwenn in view of INGIMUNDARSON further in view of Garth discloses the invention as discussed above. 
Schwenn in view of INGIMUNDARSON further in view of Garth does not disclose at least one pivot adjusting balance member system, the pivot adjusting balance system has a proximal pivot support unit and a distal pivot support unit, the proximal pivot support unit has an upper eyelet on its proximal end; a lower eyelet on its proximal end, a first pivot aperture, an upper extension with an upper pivot, downwardly curvilinear guide aperture, a lower extension with a lower pivot, upwardly curvilinear guide aperture, and a pull strap space positioned between the upper extension and the lower extension and distally spaced from the first pivot aperture; the distal pivot support unit has a second pivot aperture, an upper pivot aperture, a lower pivot aperture, a pull strap aperture, at least one flexible aperture, and a pull strap retainer; the proximal pivot support unit and the distal pivot support unit are pivotally mounted on each other such that: the first pivot aperture aligns with the second pivot aperture, the upper pivot, downwardly curvilinear guide aperture aligns with the upper pivot aperture, and the lower pivot upwardly curvilinear guide aperture aligns with the lower pivot aperture; and a first fastener secures the first pivot aperture to the second pivot aperture, a second fastener secures the upper pivot, downwardly curvilinear guide aperture to the upper pivot aperture, and a third fastener secures the lower pivot upwardly curvilinear guide aperture to the lower 
However, Schwenn teaches an analogous tightening mechanism (88) in another embodiment, a tightening mechanism (88) having at least one pivot adjusting balance member system (88), the pivot adjusting balance system (88) has a proximal pivot support unit (90) and a distal pivot support unit (92) (see Figs. 7-8 and [0036]-[0037]; plate 90 is the proximal pivot support as it is stitched, and thus at the point of attachment, and thus plate 92 is the distal pivot support as it is away from the point of attachment, and plate 92 is cantilevered, and thus is hinged and can pivot about element 102, thus is a pivot system, and is also adjustable via cord 30 to balance the tightness, thus closure system 88 is a pivot adjusting balance member system), the proximal pivot support unit (90) has an upper eyelet on its proximal end (see modified Fig. 7 and [0036]; plates 90, 92 are fastened together via rivets or support posts 94, and thus plates 90, 92 have apertures in them, similar to in Fig. 9, thus as seen in modified Fig. 7 of Schwenn, plate 90 has an upper eyelet on its proximal end, as plate 90 is the proximal pivot support unit); a lower eyelet on its proximal end (see modified Fig. 3; plate 90 has a lower eyelet on its proximal end, as it is situated near the point of attachment, as plate 90 is stitched); a first pivot aperture (see modified Fig. 7; the first pivot aperture is labeled as the 1st pivot aperture on plate 90, as it is the first aperture of the pivot adjusting balance system 88, plates 90, 92 are stitched at element 102 and are hinged, and thus able to pivot about element 102); st pivot aperture); the distal pivot support unit (92) has a second pivot aperture (see modified Fig. 7; the second pivot aperture is labeled as the 2nd pivot aperture, as it is directly under the 1st pivot aperture as they are fastened together via support post 94 or rivets), an upper pivot aperture (see modified Fig. 7, the upper pivot aperture is labeled in modified Fig. 7 as the upper pivot aperture is placed higher with respect to the lower pivot aperture), a lower pivot aperture (see modified Fig. 7; the lower pivot st pivot aperture and 2nd pivot aperture align with each other), the upper pivot, downwardly curvilinear guide aperture aligns with the upper pivot aperture (see modified Fig. 7; the upper pivot, downwardly curvilinear guide aperture aligns with the upper pivot aperture), and the lower pivot, upwardly curvilinear guide aperture aligns with the lower pivot aperture (see modified Fig. 7; the lower pivot, upwardly curvilinear guide aperture aligns with the lower pivot aperture); and a first fastener (94) secures the first pivot aperture to the second pivot aperture (see modified Fig. 7; support post 94 or rivet secures the 1st pivot nd pivot aperture), a second fastener (94) secures the upper pivot, downwardly curvilinear guide aperture to the upper pivot aperture (see modified Fig. 7; support post 94 or rivet secures the upper pivot, downwardly curvilinear guide aperture to the upper pivot aperture), and a third fastener (94) secures the lower pivot, upwardly curvilinear guide aperture to the lower pivot aperture (see modified Fig. 7; support post 94 or rivet secures the lower, pivot upwardly curvilinear guide aperture to the lower pivot aperture); an upper trace secured to said single band unit (66, 68) and engaging the flexible spine aligner (84) and the upper eyelet of the proximal pivot support unit (90) (definition of trace: a mark, object, or other indication of the indication of the existence or passing of  something, https://www.lexico.com/en/definition/trace, thus see modified Fig. 7; the upper trace is labeled as being the first passage of cord 30, and indirectly engages with the flexible spine aligner 84, as the closure system is placed right on top of the flexible spine aligner 84 via nap material 72, and the upper trace directly engages with the upper eyelet of plate 90 as the upper eyelet receives the upper trace, as cord 30 is webbed through), a lower trace secured to said single band unit (66, 68) and engaging a lower marginal end portion of the flexible spine aligner (84) and the lower eyelet of the proximal pivot support unit (90) (see definition of trace above, and see modified Fig. 7; the lower trace is labeled as being the lowest passage of cord 30, and thus is a trace, and indirectly engages with a lower marginal end portion of the flexible spine aligner 84, as the closure system is placed right on top of the spine aligner via nap material 72, and the lower trace directly engages with the lower eyelet of plate 90 as the lower eyelet receives the lower trace, as cord 30 is webbed through) , a pull strip (30) having one marginal end portion secured to said pull strap retainer (see modified Fig. 3 and modified Fig. 7; cord 30 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced closure system 6 of Schwenn with another embodiment of closure system 88 as taught by Schwenn to have provided a pivot adjusting balance member system and an improved back support system that provides to lessen any entanglement when tightening the lumbo-sacral orthosis (see [0036]). 
Schwenn in view of INGIMUNDARSON further in view of Garth discloses the invention as discussed above. Schwenn in view of INGIMUNDARSON further in view of Garth further discloses wherein an upper trace secured to said single band unit (66, 68 of Schwenn) and engaging an upper eylet of the flexible spin aligner (84 of Schwenn) (see modified Fig. 3, 7 of Schwenn and see modified Fig. 5 of INGIMUNDARSON; as previously modified above, flexible spine aligner 84 of Schwenn has a plurality of openings 106 of INGIMUNDARSON, and thus upper trace indirectly engages with an upper eyelet or openings 106 of INGIMUNDARSON of flexible spine aligner 84 of Scwenn as the closure system is placed right on top of the flexible spine aligner 84 of Schwenn via nap material 72 of Schwenn). 
Regarding claim 12, Schwenn discloses the invention as discussed in claim 1. Schwenn further discloses wherein said rear portion is formed of an elastic material (definition of elastic: flexible; accommodating; adaptable; tolerant, https://www.dictionary.com/browse/elastic, thus see modified Fig. 3 and [0035]; the rear portion RPS is made up of nap material 70, 72, 
Regarding claim 13, Schwenn discloses the invention as discussed in claim 1. Schwenn further discloses wherein said rear portion is provided with a pocket (78), and further comprising an insert (80) adapted to be received in said pocket (78) (see Fig. 3a and [0035]; pocket 78 is located on rear portion RPS, see modified Fig. 3 and Fig. 3a, and comprises plastic stay 80, which is an insert as it is inserted or received by pocket 78).
Regarding claim 14, Schwenn discloses the invention as discussed in claim 1. 
Although Schwenn does not explicitly discloses wherein when said pull strip (30) is tightened, substantially equal tensile forces will be exerted on said upper and lower traces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that when cord 30 is pulled or tightened, substantially equal tensile forces will be exerted on the upper and lower traces as the upper and lower traces are made up of the same cord, and are being pulled or tightened at simultaneous times, thus exerted substantially equal tensile forces as cord 30 is being stretched or pulled. 
Regarding claim 15, Schwenn discloses the invention as discussed in claim 4. Schwenn further discloses wherein said pivot adjusting balance member system (88) is mounted for movement such that when said pull strip (30) is tightened, substantially equal tensile forces will be exerted on said upper and lower traces independent of the position of said wearer’s torso (see modified Fig. 7; closure system 88 is mounted on connectors 66, 68 such that when cord 30 is tightened or pulled, substantially equal tensile forces will be exerted on the upper and 
Regarding claim 17, Schwenn discloses the invention as discussedin claim 1. Schwenn further discloses a hook and loop fastener operatively interposed between said pull strip (30) and said associated side portion for releasably holding said pull strip (30) to said associated side portion (see modified Fig. 3 and [0035] and [0010]; cord 30 includes fastener member 4, which can have hook material and the first side portion section FSPS and second side portion section SSPS has nap material 74, 76, respectively, to releasably receive the hook material of fastener member 4, and nap material is the same as loop material, see https://fcs-hes.ca.uky.edu/sites/fcs-hes.ca.uky.edu/files/ct-mmb-029_0.pdf, page 7).
Regarding claim 18, Schwenn discloses the invention as discussed in claim 1. Schwenn further discloses wherein one of said tightening mechanisms (30, 80, 84, 88) is mounted on each of said side portions (see modified Fig. 3; plastic stay 80 is mounted on second side portion section SSPS, and is one of said tightening mechanism, and cord 30 is mounted on first side portion section FSPS, and is also one of said tightening mechanism).
Regarding claim 19, Schwenn discloses the invention as discussed in claim 1. Schwenn further discloses wherein each of said upper trace and lower trace has one end fixed to the associated side portion (see modified Fig. 7 and modified Fig. 3; the upper trace and lower trace each have one end fixed to the first side portion section FSPS via fastener member 4 and nap material 74), has an intermediate portion passed through an eyelet arranged proximate said rear portion (see modified Fig. 7 and modified Fig. 3; the upper trace passes through pull strap retainer, which is an eyelet, or guided eyelet 50, and the lower trace passes through the pull 
Regarding claim 20, Schwenn discloses the invention as discussed in claim 1. Schwenn further discloses wherein said pull strip (30) has one end secured to the associated side portion (see modified Fig. 3; cord 30 is indirectly secured to the second side portion section SSPS as closure system 88 is mounted on connector 68), has an intermediate portion passed through an eyelet arranged between said upper and lower marginal end portions (see modified Fig. 3; cord 30 has an intermediate portion that is passed through an eyelet that is labeled as eyelet in modified Fig. 3 and is arranged between the marginal end portions MEP), and has another end adapted to overlie another portion of said side portion (see modified Fig. 3; cord 30 has another end, the end with fastener member 4 attached to it, that overlies the first side portion section FSPS).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.H./Examiner, Art Unit 3786    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786